DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because figures 5-6 and 10-11 because character of lines not durable, clean, sufficiently dense, see 37 CFR 1.84(l); and figure 9 has text legends that are too small, 1.84(p) and fuzzy 1.84(l).  Further, while not necessarily objected to, the examiner cannot discern any difference between figure 3 and 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. The specification appears to be a literal/machine translation. The machine translation of the specification does not describe the invention in “full, clear, concise, and exact terms.” For example, in the specification are: the specification appears to disclose an embodiment of an electrochromic display powered exclusively by energy harvested from said electrochromic display.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “Electrochromic Display Powered by a Thermoelectric Film”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal (machine) translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 2 “the display device, the control circuit and the thermo-electric conversion film form a closed loop” has clarity problems.  This “closed loop,” as understood in light of the specification (e.g. see figure 9), would essentially eliminate the external electronic device required by claim 1 since it is not part of the loop.  It makes it unclear if an external electronic device is still required or not or if the display device is used as the external electronic device (understood in light of the claim construction and specification).  There could be some other interpretation but the specification and the claims appear to be a direct machine translation and the examiner cannot discern any other interpretation.
Claims 3-11 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 2 and therefore have the same deficiencies.
Further regarding claims 6-7 “wherein: any one of the conductive units in the first conductive film layer, the second conductive film layer, the control circuit and the thermo-electric conversion film form a set of closed loop, wherein the control circuit is configured to control a voltage of each set of closed loop, such that each of the electrochromic pattern units changes differently from others under an action of a different voltage of driving circuit” and “wherein: any one of the conductive units in the second conductive film layer, the first conductive film layer, the control circuit and the thermo-electric conversion film form a set of closed loop, wherein the control circuit is configured to control a voltage of each set of closed loop, such that each of the electrochromic pattern units changes differently from others under an action of a different voltage of driving circuit” – the examiner cannot determine what is being claimed.  As noted above, the specification and the claims appear to be a direct machine translation and the examiner cannot discern what is being claimed or even how the two claims are substantively different.
Regarding claim 15 “the linking layer” has antecedent issues.  A linking layer has not been introduced, further it is unclear what and/or where a linking layer is included in the display device system according to claim 1.  In light of the specification, see figure 3 & 4 element 146, it is part of the display device.  For purposes of examination the examiner will use “wherein: the display device includes a [[the]] linking layer that is a conductive gel layer.”
Regarding claim 16 it is unclear if the display device system according to claim 1 is a required element or not.  Claim 16 is directed to a display device and the preamble notes said display device is “for the display device system according to claim 1”.  The claim body does not “breathe life” into this intended use in the preamble.  Thus, this recitation in the preamble is directed to intended use of the device and has not been given any patentable weight since it has been held "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81, see MPEP 2111.02.  For purposes of examination the examiner will assume any display device meeting the limitations in the body of the claim is sufficiently capable to be used in the system of claim 1.
Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 16 and therefore have the same deficiencies.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) because the specification, while being enabling for “wherein the thermo-electric conversion film is configured to convert a temperature differential caused by waste heat from the external electronic device to electrical energy for powering the control circuit”, does not reasonably provide enablement for “wherein the thermo-electric conversion film is configured to receive waste heat from the external electronic device and convert the waste heat to electrical energy for powering the control circuit” as recited in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification discusses using the Seebeck effect to generate electricity, which requires two different temperatures to generate electricity.  This is different than using waste heat exclusively, since there would be no heat difference.  For purposes of examination the examiner will use “wherein the thermo-electric conversion film is configured to convert a temperature differential caused by waste heat from the external electronic device 
Claims 2-20 are rejected under 35 U.S.C. 112(a) since they depend on claim 1 and therefore have the same deficiencies.
Claims 2-11 are rejected further under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 2, as interpreted above, the closed loop requires the thermoelectric to receive waste heat from the electrochromic display to power the electrochromic display.  This is impossible given the law of conservation of energy.  Since it is impossible it is not enabled.
Claims 3-11 are rejected under 35 U.S.C. 112(a) since they depend on claim 2 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Insofar as it is understood claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. US Patent Application Publication 2008/0234893 in view of Nersessian et al. US Patent Application Publication 2005/0205125.
Regarding claim 1 Mitchell disclose a display device system (title e.g. figure 1) comprising: a display device (paragraph [0059] discusses displaying an image e.g. window 14) comprising an electrochromic pattern (paragraph [0028] “windows 14 may be constructed using any of various technologies previously described, including those using an electrochromatic membrane which changes opacity based on an applied electric charge”); a control circuit (e.g. controller 16), a first port of which is connected to the display device (see unlabeled connection between 16 & 14 in figure 1); and a thermo-electric conversion film (paragraph [0029] “thermoelectric energy harvesting device” e.g. energy harvester 18), a first end of which is connected to a second port of the control circuit (see unlabeled connection between 16 & 18 in figure 1); wherein the thermo-electric conversion film is configured to convert a heat differential to electrical energy for powering the control circuit (paragraph [0029] “generates electrical power from a thermal gradient”), and the control circuit is configured to control change of the electrochromic pattern (abstract “window has an associated control circuit that controls the electrical power applied to the window based on the selected opacity setting”).
Mitchell does not disclose a second end of the thermoelectric film connected to an external electronic device receive waste heat from the external electronic device and that said waste heat is used as part of the heat differential.
Nersessian teaches energy harvesting system utilizing a thermoelectric material (title) that is capable of harvesting waste heat (paragraph [0004]]) and further teaches the waste heat may be from an electronic device (paragraph [0014] “harvest energy from, for example … heat generated from computers”) for the purpose of harvesting waste heat and converting such heat to a useful energy (paragraph [0008]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the one of the sources for heat required for energy harvesting in the system as disclosed by Mitchell to be from an external electronic device as taught by Nersessian, for the purpose of harvesting waste heat and converting such heat to a useful energy.

Insofar as they are understood claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. US Patent Application Publication 2008/0234893 in view of Nersessian et al. US Patent Application Publication 2005/0205125 and in further view of Coleman US Patent 5,413,739.
Regarding claims 12-13 and 15 the combination of Mitchell and Nersessian disclose the display device system according to claim 1, as set forth above.  Mitchell and Nersessian do not disclose or teach wherein: an electrochromic material for forming the electrochromic pattern comprises an inorganic electrochromic material and an organic electrochromic material, as recited in claim 12; or wherein: the organic electrochromic material comprises a polyaniline-based, a polythiophene-based or a polypyrrole-based material, as recited in claim 13; or the display device includes a linking layer that is a conductive gel layer, as recited in claim 15.
Coleman teaches an electrochromic display (title) and further teaches the electrochromic material includes an inorganic (abstract “titanium oxide coated with antimony tin oxide”) and a polyaniline-based, a polythiophene-based or a polypyrrole-based organic material (abstract “coated with polyaniline”)  for the purpose of allowing for the high speed fabrication of flexible displays (abstract); and includes a linking layer that is a conductive gel layer (column 5 lines 7-26 “ionically conductive layers comprise aqueous or organic solvent-containing polymeric gel”) for the purpose of providing an interface for generating electrochromic effects (column 5 lines 9-12).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the system as disclosed by the combination of Mitchell and Nersessian to have an electrochromic material for forming the electrochromic pattern comprises an inorganic electrochromic material and an organic electrochromic material, and to have the organic electrochromic material comprises a polyaniline-based, a polythiophene-based or a polypyrrole-based material as taught by Coleman for the purpose of allowing for the high speed fabrication of flexible displays and providing an interface for generating electrochromic effects.

Insofar as it is understood claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. US Patent Application Publication 2008/0234893 in view of Nersessian et al. US Patent Application Publication 2005/0205125 and in further view of Wang et al. “High performance of PEDOT:PSS/SiC-NWs hybrid thermoelectric thin film for energy harvesting” Journal of Alloys and Compounds, 734, pp 121-129, 2018.
Regarding claim 14 the combination of Mitchell and Nersessian disclose the display device system according to claim 1, as set forth above.  Mitchell and Nersessian do not disclose or teach wherein the thermo-electric conversion film comprises: a composite film of SiC and PEDOT:PSS, a composite film of PEDOT:PSS and SiC-NWs, a film of PEDOT:PSS and BNNSs, a composite film of PEDOT:PSS and (Ca1xAgx)3Co409, a heterostructure film of PEDOT:PSS and Ce-MoS2, or an aerogel composite film of PEDOT:PSS and Te nanowires (PEDOT:PSS/Te-NWs).
Wang teaches a thermoelectric film for energy harvesting (title) and further teaches it is a PEDOT:PSS/SiC-NWs hybrid film (title) for the purpose of having a high performance thermoelectric film (title).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the system as disclosed by the combination of Mitchell and Nersessian to have a composite film of SiC and PEDOT:PSS, a composite film of PEDOT:PSS and SiC-NWs, a film of PEDOT:PSS and BNNSs, a composite film of PEDOT:PSS and (Ca1xAgx)3Co409, a heterostructure film of PEDOT:PSS and Ce-MoS2, or an aerogel composite film of PEDOT:PSS and Te nanowires (PEDOT:PSS/Te-NWs) as taught by Wang for the purpose of having a high performance thermoelectric film.

Insofar as they are understood claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. US Patent Application Publication 2008/0234893 in view of Nersessian et al. US Patent Application Publication 2005/0205125 and in further view of Lin et al. US Patent Application Publication 2017/0190290.
Regarding claims 16-17 and 20 Mitchell further disclose a display device (paragraph [0059] discusses displaying an image e.g. window 14) for the display device system according to claim 1 (no patentable weight, as noted above, further see above).  Mitchell further discloses the display device (e.g. 14) is connected to the control circuit at two places (e.g. see figure 6).
Mitchell and Nersessian do not disclose or teach it is comprising: a first part comprising a first conductive film layer and an electrochromic layer on the first conductive film layer, wherein the electrochromic layer comprises an electrochromic pattern region, and a second part comprising a second conductive film layer and a linking layer, and the second part and the first part are disposed with cells aligned in such a manner that the electrochromic layer faces the linking layer, as required by claim 16; or wherein: the first part further comprises an insulating layer on a side of the electrochromic layer away from the first conductive film layer, wherein the insulating layer is hollowed out in the electrochromic pattern region, as recited in claim 17; or wherein: the first part further comprises a first transparent substrate on which the first conductive film layer and the electrochromic layer are sequentially disposed; and the second part further comprises a second transparent substrate on which the second conductive film layer and the linking layer are sequentially disposed, as recited in claim 20.
Lin teaches an electrochromic display (abstract e.g. figures 1-3) and further teaches a first substrate (e.g. second substrate 130) a first conductive film layer (e.g. second electrode 140) an electrochromic layer (e.g. electrochromic material layer 150) a linking layer (e.g. sealant 160) a hollowed-out insulating layer (e.g. light shielding pattern layer 170 & paragraph [0026] “170 may be made of … an insulating material”) a second conductive film layer (e.g. first electrode 120) and a second substrate (e.g. first substrate 110) in that order, for the purpose of having a display with an improved look (paragraph [0018]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the system as disclosed by the combination of Mitchell and Nersessian to have a first part comprising a first conductive film layer and an electrochromic layer on the first conductive film layer, wherein the electrochromic layer comprises an electrochromic pattern region, and a second part comprising a second conductive film layer and a linking layer, and the second part and the first part are disposed with cells aligned in such a manner that the electrochromic layer faces the linking layer, and the first part further comprises an insulating layer on a side of the electrochromic layer away from the first conductive film layer, wherein the insulating layer is hollowed out in the electrochromic pattern region, and the first part further comprises a first transparent substrate on which the first conductive film layer and the electrochromic layer are sequentially disposed; and the second part further comprises a second transparent substrate on which the second conductive film layer and the linking layer are sequentially disposed as taught by Lin for the purpose of having a display with an improved look.
Regarding claim 18 the combination of Mitchell, Nersessian and Lin disclose the display device system according to claim 16, as set forth above.  Mitchell further discloses wherein: the electrochromic pattern region is composed of a plurality of electrochromic pattern units (figure 1 shows a plurality of 14), and at least one of the first conductive film layer and the second conductive film layer is composed of a plurality of conductive units each corresponding to one of the electrochromic pattern units and connected to the control circuit (implicit given figure 1).
Regarding claim 19 the combination of Mitchell, Nersessian and Lin disclose the display device system according to claim 16, as set forth above.  Mitchell further discloses wherein: the electrochromic pattern region is composed of a plurality of electrochromic pattern units (figure 1 shows a plurality of 14), and each of the electrochromic pattern units is formed from one electrochromic material (see figure 1), such that different electrochromic pattern units change differently from each other under an action of a driving circuit (abstract “control the opacity of the windows based on individual window opacity settings selected either by passengers or a cabin attendant”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. “An effective dual-solvent treatment for improving the thermoelectric property of PEDOT:PSS with white graphene” Journal of Materials Science 52 pp 9806–9818 (2017); in regards to particular materials.
Amasawa “Design and characterization of a durable and highly efficient energy-harvesting electrochromic window” Masters Thesis, University of Washington, 2013; in regards to similar invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                   June 29, 2022